                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:16-CV-00251-KDB
 DONNA C. STEWART,

                 Plaintiff,

     v.                                                           ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                 Defendant.


          THIS MATTER being submitted to the Court for an Order upon Plaintiff’s showing that

the Commissioner of Social Security should pay the sum of $14,000.00 for attorney fees,

representing less than 25% of Plaintiff’s accrued back benefits, to be paid from Plaintiff’s back

benefits pursuant to § 406(b) of the Social Security Act. It also appearing that upon receipt of the

§ 406(b) fee, Plaintiff’s counsel shall pay to Plaintiff the lesser EAJA fee of $3,260.00.

          It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff’s

Counsel, Charlotte W. Hall, the sum of $14,000.00, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that Plaintiff’s counsel pay to Plaintiff the sum of $3,260.00 and upon

payment of such sums, this case is dismissed with prejudice.

          SO ORDERED.


                                 Signed: August 12, 2020




           Case 1:16-cv-00251-KDB Document 20 Filed 08/12/20 Page 1 of 1
